DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.

Response to Arguments
 	The Applicant’s arguments with respect to claims #1, 3, 10, 12, 18, and 19 in the reply filed on May 28, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is hereby issued.  

Rejoinder
 	Claims 1, 3, 10, 12, 18, and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claims 4-9 and 13-17 directed to nonelected 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 29, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joe Muncy, Registration #32,334, on June 16, 2021.
(Claim 4: Currently Amended) The semiconductor structure of claim  1, wherein the first conductive layer is divided into a first part and a second part, wherein the gate runner is overlapped with the first part and the second part.
 1, wherein the first conductive layer is staggered with the gate runner.
(Claim 6: Currently Amended) The semiconductor structure of claim  1, further comprising: a second conductive layer, deposited on the gate runner and the first conductive layer and coupled to the source terminal, wherein the second conductive layer and the gate runner contribute the parasitic capacitance; and a third insulating layer, deposited between the gate runner and the second conductive layer.
(Claim 13: Currently Amended) The semiconductor structure of claim  10, wherein the first conductive layer is staggered with the gate runner.
(Claim 14: Currently Amended) The semiconductor structure of claim  10, further comprising: a second conductive layer, deposited on the gate runner and the first conductive layer and coupled to the source terminal, wherein the second conductive layer and the gate runner contribute the parasitic capacitance; and a third insulating layer, deposited between the gate runner and the second conductive layer.
Allowable Subject Matter
 	Claims #1, 3-10, and 12-19 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “so that the first conductive layer is deposited between the gate runner and the upper surface” (claims 1 and 10).

		However, Tomomatsu does not teach “are configured to contribute a parasitic capacitance between the gate terminal and the source terminal in order to minimize a Miller turn-on effect”.  Although Tomomatsu teaches the same structural limitations, Tomomatsu also teaches minimizing the gate-to-drain capacitance Cgd and it is unclear, based on the formula for gate voltage as a function of capacitances in Applicant’s specification, whether this would minimize a Miller turn-on effect.  The effect on the gate-to-source capacitance Cgs is unknown.  Absent the formula for gate voltage as a function of capacitances, which is not recited in the claims, it remains unclear whether Tomomatsu’s device structure would minimize a Miller turn-on effect.
		No other prior art references were found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829